 GEORGE WASHINGTON UNIVERSITY151George WashingtonUniversityandRetail Stores Em-ployeesUnion, LocalNo. 400,RetailClerks Inter-national Association,AFL-CIO, Petitioner. Case 5-RC-7410June 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William I. Shooer.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional Director forRegion 5, this case was transferred to the NationalLabor Relations Board for decision. Both the Em-ployer and the Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the policies ofthe Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.The Employer, George Washington University,' isthe second largest employer in the District of Co-lumbia. The Employer has about 6,000 employees ofwhom approximately 2,800 are classified as nonaca-demic, nonsupervisory employees. The Employer hashad contracts with another union covering at leastsome of the nonacademic employees in a university-wide unit since 1946. The Petitioner seeks a unit com-posed of all regular, full-time and part-time employeesand all temporary employees employed in the Em-ployer's bookstore, excluding all other employees,professional employees, guards and supervisors asdefined in the Act. The Employer contends that theappropriate unit should consist of all the service andclerical employees employed by the Employer. TheEmployer further contends that if the employees in thebookstore are found to be an appropriate unit the tem-porary employees should be excluded because their em-ployment is casual in nature.The Employer's bookstore is located in the Univer-sity Center building which is described as the center ofuniversity activity. In addition to the bookstore thebuilding contains a food service operation, parking ga-rage, study lounge, meeting rooms, conference rooms,bowling alley, billiard rooms, music room, and otherfunctions to serve the students and staff of the Univer-sity. The bookstore is intended for the use of universitypersonnel although no precautions are taken to preventnonuniversity personnel from making use of the book-store's services. About 85 percent of the sales made inthe bookstore consist of textbooks required or recom-mended by an instructor or professor of the University.The remaining sales are of jewelry, supplies, such aspencils, paper, and notebooks, T-shirts, jackets, andother clothing imprinted with the University's initials,gift items, cosmetics, cigarettes, books in both paper-back and hard cover, currently popular, and otheritems which students are likely to buy. The bookstoreadvertises its merchandise in various university publi-cations. According to the policy manual governing thebookstore,' the bookstore is expected to make a profitwhich is to be paid to the University in lieu of rent.The University provides the bookstore with utilitiessuch as heat, light, air conditioning, and telephone ser-vice and provides janitorial, guard, and mail serviceeither through its own employees or by contracting outthe work. These services are included in the rental. Allaccounting and payroll functions are performed by theUniversity for the bookstore, including the payment ofthe employees.The budget for the bookstore is initially prepared bythe bookstore. It must then be approved by the Univer-sity's business manager, who supervises all of the facili-ties in the University Center. Thereafter it must beapproved by the University's vice, president and treas-urer who forwards it to the University's budget com-mitted. After approval by that body it is then submittedto the University's board of trustees as a part of theUniversity's overall budget. The budgets of the otherdepartments and facilities of the University are ap-proved in the same manner.The regular full- and part-time employees in thebookstore are classified and paid in accordance with auniversitywide wage classification scale administeredby the University's personnel office for all nonacademicemployees. The personnel office also administers allfringe benefits for all employees, including those em-ployed in the bookstore, as well as such working condi-'Sometimes referred to herein as the University.191 NLRB No. 39'The bookstore is the only unit of the University with its own policymanual. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions as vacation time and sick leave. The personnelfiles of all employees, except those working at the uni-versity hospital, are maintained by the university per-sonnel office.Regular full- and part-time employees, includingthose in the bookstore, are hired through the universitypersonnel office. When notified that a vacancy exists ina department or facility the personnel office recruitsand interviews employees, both from within and with-out the University, checks their references, and deter-mineswhether an individual is qualified for the va-cancy. The head of the department or facility theninterviews the prospective employee and, if mutuallyagreeable,makes an offer of employment. The appli-cant then returns to the university personnel office forprocessing.'Dischargesareeffectuatedby the bookstoremanager. Very often the discharge is after consultationwith the personnel office to make certain that the per-son is givenfair and objective consideration. Notifica-tion and consultation with the personnel office alsoenables that office to consider placing the individual inanother job in the University. Grievances are handledby the bookstore's supervisor and bookstoremanagerwith a final appeal to either the director of auxiliaryservices or the personnel office.Employees receive step increases based upon lengthof service but the bookstore manager has no power tochange the job classification of the employee. Em-ployees desiring promotions must therefore transfer toother departments and facilities of the University. Thishas resulted in a substantial interchange of employeesin and out of the bookstore. Thus in the year fromSeptember 1969 to September 1970, there were 8 per-manent transfers in the proposed unit of 20 employees.InCornell University'we stated the criteria whichwould govern our determination of the appropriatenessof units in these cases. There we said:In determining whether a particular group ofemployees constitutes an appropriate unit for bar-gaining where an employer operates a number ofTemporary employees are generally students who are hired by thebookstore manager They are hired for an indefinite period to assist thevarious departments and facilities at times when the workload is particularlyheavy. Their wage scale differs from that of regular employees and theyreceive no fringe benefits. They are required to go through personnel officeprocedures after they have been offered employment, however.1183 NLRB No. 41.facilities, the Board considers such factors as priorbargaining history, centralization of managementparticularly in regard to labor relations, extent ofemployee interchange, degree of interdependenceor autonomy of the plants, differences or similari-ties in skills and functions of the employees, andgeographical location of the facilities in relation toeach other.We are mindful that we are enteringinto a hitherto uncharted area. Nevertheless, weregard the above principles as reliable guides toorganization in the educational context as theyhave been in the industrial, and will apply them tothe circumstances of the instant case.Applying these criteria to the instant case it is evi-dent that the unit of bookstore employees requested bythe Petitioner is inappropriate. Prior bargaining historyhas been, except for hospital employees, on a universi-tywide basis.Management is highly centralized, notonly with respect to budgetary matters, but also withrespect to the recruitment and classification of allnonacademic employees of the University and the ad-ministration of all personnel matters pertaining tothem. The record shows that there is substantial inter-change of employees between the bookstore and otheruniversity facilities due, at least in part, to the fact thatthe skills and functions of the bookstore employees aresimilar to those working elsewhere in the University.Finally, although the bookstore possesses some au-tonomy in its day-to-day operations and engages insome minor commercial activities, the record makes itclear that the bookstore is both by its location and byits function a closely integrated segment of the Univer-sity's operation as an institution of higher learning. Wetherefore find that the employees of the bookstore donot have a community of interest sufficiently separateand distinct from other nonacademic employees to jus-tify the creation of a separate unit for them.' Accord-ingly we shall dismiss the petition.'ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.Yale University,184 NLRB No. 101.Becauseof the dismissal of the petition on the grounds that the basicunit is inappropriate we need not decide whether temporary employees areproperly included in the unit